Citation Nr: 0109102	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

The veteran and his representative contend that the veteran's 
PTSD was incurred in service.  Specifically, the veteran 
states that, while serving in Vietnam, he experienced several 
stressor incidents that underlie his claimed PTSD.  In a June 
1999 supportive statement, the veteran related a March 1968 
incident in which, during the confusion of combat, he 
accidentally shot a fellow soldier.  In a subsequent December 
1999 supportive statement, the veteran reported that, while 
participating in a land mine sweep, he witnessed a fellow 
soldier, Bill Miller, die in a mine explosion.  In summary, 
veteran maintains that his combat experience resulted in his 
developing PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  If the veteran 
engaged in combat with the enemy, the veteran's own 
statements regarding stressors related to such combat will be 
accepted as conclusive evidence of the occurrence of the 
claimed in-service stressors.  Id.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that reasonable efforts must be made to 
assist the veteran in developing the evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Furthermore, when there is insufficient medical evidence to 
decide a claim, a VA examination should be provided.  Id.

The Board notes that the RO did not attempt to assist the 
veteran by verifying his reported stressor incidents and 
engagement in combat, although the veteran provided 
sufficient information in response to RO requests.  In 
particular, in his December 1999 description of the death of 
Bill Miller, the veteran indicated a general time period of 
May or June 1968, location of Pleiku, South Vietnam, and his 
assignment to a unit of the Fourth Infantry Division.  In 
June 1999, the veteran related the events of his shooting a 
fellow soldier, providing a time period of March 1968 and the 
unit to which he was assigned, the armor unit of the Fourth 
Infantry Division.  In a February 2000 supportive statement, 
the veteran provided his military occupation specialty (MOS) 
and indicated that he engaged in at least six firefights 
during which he faced death.  With regard to these claimed 
events, VA is now governed by the holding of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Board further notes that the medical evidence of record 
indicates current diagnoses of PTSD, but no diagnosis 
supported by a verified in-service stressor.  Although the 
veteran stated his belief regarding the relationship between 
his currently diagnosed PTSD and his experience in service, 
as a layperson, the veteran is generally not competent to 
give a medical opinion concerning a current medical diagnosis 
of disability or its relation, if any, to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  For the purpose of 
determining service connection of PTSD, there must be a 
medical opinion as to the relationship, if any, between any 
currently diagnosed PTSD and the veteran's active military 
service.

As noted above, the evidence currently of record does not 
confirm the veteran's alleged in-service stressors, and 
additional development as it regards stressor verification is 
necessary.  Furthermore, there is no medical opinion of 
record that links the veteran's current PTSD to any incident 
of his military service.  Therefore, inasmuch as there is 
insufficient medical evidence to decide the claim, the 
veteran should be afforded a VA examination.  The veteran is 
hereby notified that a failure to report for any scheduled 
examination, without good cause, may result in the denial of 
the claim.  See 38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should again contact the 
veteran and request identification of any 
sources of information which would tend 
to show complaints, findings, treatment 
or diagnosis of PTSD and which would tend 
to support the occurrence of his claimed 
stressors, which have not been obtained 
to date.  These sources may include 
private medical records showing treatment 
of PTSD, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder. 

2.  The RO should send a stressor 
verification inquiry, with specific 
details regarding the veteran's alleged 
stressors, together with a copy of his 
DD-214 and service personnel records, to 
the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s).

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any of PTSD, 
and, if present, whether it is related 
the veteran's independently confirmed 
stressors.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), the VA Adjudication 
Procedure Manual M21-1, Part III, para. 
5.14, and the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's 	(CONTINUED ON NEXT PAGE)



Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

